Citation Nr: 0917338	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the reduction of the evaluation of the veteran's 
hypertension, from 20 percent disabling to 10 percent 
disabling, was proper.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected disorder. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In September 2008, duplicate copies of some of the veteran's 
service treatment records and a May 2008 VA printout of the 
veteran's prescription medications were received by the RO 
and associated with the veteran's claims file.  Although 
these documents were received subsequent to the February 2008 
supplemental statement of the case, the prescription 
medication list does not contain new or additional evidence 
not previously of record, and the service treatment records 
are copies of those original service treatment records 
already associated with the claims file.  Accordingly, there 
would be no prejudice to the veteran if appellate 
adjudication were to proceed.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO proposed to 
reduce the disability evaluation for the veteran's service-
connected hypertension from 20 percent to 10 percent; the RO 
promulgated that proposed reduction in a November 2006 rating 
decision, effective February 1, 2007.

2.  The RO's decision to reduce the evaluation for 
hypertension from 20 percent to 10 percent was supported by 
the evidence contained in the record at the time of the 
reduction and was made in compliance with applicable due 
process laws and regulations.

3.  The veteran's service treatment records show that the 
veteran was treated for pseudofolliculitis barbae from May 
1988 through May 1991, and treated for a left ankle injury in 
December 1988 and in May 1989.

4.  The record does not reflect current diagnoses of a skin 
disorder or a left ankle disorder.

5.  The veteran's service treatment records do not contain 
evidence of psychiatric symptoms or a diagnosis of a 
psychiatric disorder.

6.  Personality disorders are not diseases or injuries 
subject to service connection, and the evidence of record 
does not relate the veteran's currently diagnosed mood 
disorder, impulse control disorder, depression, or anxiety 
state to his military service.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for service-
connected hypertension from 20 percent to 10 percent was 
proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.105, 3.344, 4.104, Diagnostic 
Code 7101 (2008).

2.  A skin disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A left ankle disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for rating restoration 
and service connection, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  The notice requirements with respect to the rating 
reduction have been met, and are addressed more specifically 
below.  38 C.F.R. § 3.105(e) (2008).  Moreover, letters dated 
in June 2006 and April 2007 (acquired psychiatric disorder), 
August 2006 (skin disorder), and November 2006 (left ankle 
disorder) satisfied the duty to notify provisions with 
respect to the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Additionally, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in the June 2006, 
August 2006, November 2006, and April 2007 letters noted 
above.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a fee-based examination in October 
2005 with respect to his hypertension; an examination was not 
provided with respect to the other claims on appeal as there 
is no evidence of a currently diagnosed left ankle disorder 
or skin disorder, and no indication, absent evidence of 
psychiatric symptoms in service or within 14 years of service 
separation, that the "low" threshold requiring a VA 
examination was met with respect to the veteran's claim for 
an acquired psychiatric disorder.  38 C.F.R. § 3.159(c) (4); 
see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Reduction of Rating Claim

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).  By an August 
14, 2006, rating decision, and an August 15, 2006, notice 
letter to the veteran, the RO satisfied these procedural 
requirements.  The veteran did not submit argument or 
evidence, or request a hearing.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  Id.  Where a reduction of benefits is found 
warranted following consideration of any additional evidence 
submitted and the reduction was proposed under the provisions 
of 38 C.F.R. § 3.105(e), the effective date of the final 
action shall be the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires.  Id.  Here, the reduction was 
effectuated in a November 3, 2006, rating decision, 
accompanied by a November 9, 2006, notice letter; the 
effective date of the reduction was February 1, 2007.  The RO 
satisfied the requirements by allowing a 60-day period to 
expire before assigning the reduction effective date.

The question is thus whether the reduction was proper based 
on the evidence of record.  The veteran's 20 percent 
disability evaluation was awarded effective July 20, 2005, 
and was reduced effective February 1, 2007, less than 5 years 
later.  Where a disability evaluation has continued at the 
same level for less than five years, the analysis is 
conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344 (c) 
(2008).  Under 38 C.F.R. § 3.344 (c), a reexamination that 
shows improvement in a disability warrants a reduction in the 
disability evaluation.  However, VA rating reductions must be 
based upon review of the entire history of the veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

Thus, the analysis in this case will focus on whether greater 
than a 10 percent evaluation was warranted at the time of the 
proposed rating decision in August 2006, and effectuating 
rating decision in November 2006.  Diagnostic Code 7101 
contemplates hypertension, a 10 percent evaluation is 
assigned for diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or a history of 
diastolic pressure predominantly 100 or more that requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  A 20 percent evaluation is 
assigned for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more; a 40 percent 
evaluation is assigned for diastolic pressure predominantly 
120 or more; and a 60 percent rating requires diastolic 
pressure predominantly 130 or more.  Id.  Hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90mm.  See id. 
at Note (1).

In this case, the reduction from a 20 percent evaluation to a 
10 percent evaluation was proper.  At the time of the August 
2006 and November 2006 rating decisions, proposing and 
effectuating the proposed reduction respectively, the 
evidence reflected that the veteran's systolic pressure was 
no more than 160, and diastolic pressure no more than 100.  
The blood pressure readings of record from January 2006 
through February 2007 range from a low of 134/84 in March 
2006 and 140/76 in August 2006, to a high of 157/91 in 
February 2007.  For the period six months prior to the 
proposed rating decision, to six months after the reduction 
was effectuated, there were no readings where the systolic 
pressure was 160 or more, or the diastolic pressure was 100 
or more.  Accordingly, as the evidence did not reflect that 
the veteran's hypertension was, at the time of the rating 
decisions proposing and effectuating the reduction in 
question, manifest to a 20 percent degree or more, the 
veteran's hypertension warranted a 10 percent evaluation, and 
the rating reduction was proper.  

Because the evidence of record does not reflect that the 
veteran's hypertension warranted an evaluation greater than 
10 percent at the time of the August 2006 proposed rating 
decision and the November 2006 effectuating rating decision, 
the preponderance of the evidence is against the veteran's 
claim for restoration of the 20 percent evaluation for 
hypertension.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Skin Disorder

The veteran's service treatment records show that the veteran 
was first seen for papules and pustules of the lower mandible 
and neck areas in May 1988, a month after service entrance, 
and diagnosed with pseudofolliculitis barbae, a skin disorder 
related to shaving.  During the remainder of his military 
service, he was treated for this condition on seven 
additional occasions, most of which resulted in him receiving 
a "shaving profile" so as not to be required to shave 
daily.  The last occasion on which he was treated for 
pseudofolliculitis barbae was in May 1991, approximately one 
year prior to service separation.

However, there is no evidence that pseudofolliculitis barbae, 
or any other skin disorder of the face, was diagnosed 
subsequent to service, or is currently diagnosed.  VA 
outpatient treatment records beginning September 2002 through 
February 2004 note that evaluation of the skin was normal 
during routine examinations.  There are no other postservice 
treatment records reflecting a diagnosed skin disorder.  
Accordingly, as a diagnosis of a skin disorder is not of 
record, and the criteria for service connection require 
evidence of a current disability, service connection for a 
skin disorder is not warranted.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation). 

Because there is no evidence of a currently diagnosed skin 
disorder, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56.

Left Ankle Disorder

The veteran's service treatment records show that the veteran 
was treated for a one week history of left ankle pain in 
December 1988; he noted that he only experienced this pain 
while running.  The diagnosis was of a sore ankle, and the 
veteran was instructed to treat the pain with an Ace bandage, 
rest, and Tylenol.  In May 1989, the veteran reported that he 
injured his left ankle during physical training; a left ankle 
strain was diagnosed, and the veteran was directed to use an 
Ace bandage.  There are no other records of a left ankle 
injury or a diagnosed left ankle disorder in the remaining 
service treatment records.

Moreover, there is no evidence of a currently diagnosed left 
ankle disorder.  VA outpatient treatment records dated from 
September 2002 through February 2004 all show normal 
orthopedic evaluations, as documented during routine physical 
examinations.  A September 2003 VA outpatient treatment 
record reveals that the veteran injured his right ankle and 
was excused from work for one week, but again, no 
abnormalities of the left ankle were noted.  There are no 
other postservice treatment records reflecting a diagnosed 
left ankle disorder.  Accordingly, as a diagnosis of a left 
ankle disorder is not of record, and the criteria for service 
connection require evidence of a current disability, service 
connection for a left ankle disorder is not warranted.  
Degmetich, 104 F.3d at 1333.

Because there is no evidence of a currently diagnosed left 
ankle disorder, the preponderance of the evidence is against 
the veteran's claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Acquired Psychiatric Disorder

The veteran's service treatment records show no evidence of 
any psychiatric symptoms or any diagnosed psychiatric 
disorders.  Subsequent to service, the first evidence of a 
diagnosed psychiatric disorder is dated in March 2006.  At 
that time, the veteran reported experiencing anxiety and 
difficulty relaxing, as well as disrupted sleep, with 
intermittent periods of depression and being upset with 
himself.  Mood disorder not otherwise specified and impulse 
control disorder not otherwise specified were diagnosed.  
Over the course of the next 18 months, the veteran's VA 
mental health care outpatient records reflect additional 
diagnoses of anxiety state (first diagnosed in March 2006); 
personality disorder (May 2006); and depression (October 
2006).

Despite the above, the evidence of record does not show that 
any of the veteran's diagnosed psychiatric disorders are 
related to service.  Personality disorders are considered to 
be congenital or developmental defects and, as such, are not 
diseases or injuries subject to service connection.  38 
C.F.R. § 3.303(c) (2008).  Additionally, the postservice 
evidence of record weighs against the claim for service 
connection for each of the acquired psychiatric disorders for 
which a diagnosis is of record (anxiety state, depression, 
mood disorder, and impulse control disorder).  There were no 
documented psychiatric symptomatology or diagnosed 
psychiatric disorders for the first 14 years subsequent to 
service; nine VA outpatient treatment records dated from 
September 2002 to February 2004 note that during routine 
examinations, evaluation of the veteran's psychiatric status 
was normal.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of the claimed condition).  Moreover, 
although the veteran reported during a March 2006 VA 
outpatient visit that he first had problems managing stress 
and tension in service, the objective evidence of record 
confirm this, and the veteran's statements are not competent 
evidence that he had any of these diagnosed psychiatric 
disorders during his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1).  For these reasons, service connection for an 
acquired psychiatric disorder is not warranted.

Because personality disorders are not subject to service 
connection, and the evidence of record does not relate the 
veteran's other diagnosed psychiatric disorders to his 
military service, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.


ORDER

The rating reduction for the veteran's hypertension, from a 
20 percent evaluation to a 10 percent evaluation was proper, 
and the appeal is denied.

Service connection for a skin disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

The veteran asserts that his right knee disorder is related 
to his military service.  To that end, the veteran's service 
treatment records reveal that he was treated three times in 
service for right knee symptoms.  Specifically, the veteran 
was seen twice in April 1989 for patellofemoral pain, with 
pain on palpation and crepitus through the range of motion.  
On one of those occasions, obvious deformity of the right 
knee was noted when compared with the left knee.  Moreover, 
in June 1989, the veteran reported twisting his right knee 
during basketball and having constant pain with activity; he 
was diagnosed with mild strain of the right knee.  Review of 
the remainder of the veteran's service treatment records 
reveals no additional treatment of a right knee disorder, but 
it is unknown whether a right knee disorder was diagnosed at 
service separation.  

Moreover, the veteran is currently diagnosed with 
degenerative joint disease of the right knee.  One August 
2007 VA outpatient treatment record noted that the veteran 
reported a long history of aching, sharp, constant right knee 
pain, which he rated as 7/10.  Another August 2007 VA 
outpatient record confirms the degenerative joint disease 
diagnosis, and indicates that the veteran was referred to the 
prosthetics department for a right knee brace.  Based on 
these facts, plus the veteran's statements that he has 
experienced right knee pain since his military service, the 
"low threshold" set forth in McLendon v. Nicholson is met.  
See McLendon, 20 Vet. App. at 81 (requiring only that the 
evidence "indicates" that there "may" be a nexus between 
an inservice incident and a currently diagnosed disorder).

Accordingly, the issue of entitlement to service connection 
for a right knee disorder is remanded for the following 
actions:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of his right knee disorder.  
The claims folder and a copy of this 
Remand must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The VA examiner must, 
following a review of the service and 
postservice medical records, state 
whether any right knee disorder found on 
physical examination and/or radiologic 
testing is causally related to the 
veteran's military service.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she must 
so state, and provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  When the above development has been 
completed, the issue of entitlement to 
service connection for a right knee 
disorder must be readjudicated.  If any 
benefit sought on appeal remains denied, 
an additional supplemental statement of 
the case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


